                 Case 21-10023-JTD           Doc 137      Filed 02/11/21     Page 1 of 1




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )    Chapter 11
                                                      )
WARDMAN HOTEL OWNER, L.L.C.,                          )    Case No. 21-10023 (JTD)
                                                      )
                             Debtor.                  )    Related to Docket No. 59
                                                      )

                          ORDER DENYING MARRIOTT HOTEL
                  SERVICES, INC.’S MOTION TO TRANSFER VENUE TO THE
                  BANKRUPTCY COURT FOR THE DISTRICT OF COLUMBIA

         The Court has considered Marriott Hotel Services, Inc.’s Motion to Transfer Venue to the

Bankruptcy Court for the District of Columbia [Docket No. 59](the “Motion”). The Court has

reviewed the Motion and the responses and objections thereto, and conducted an evidentiary

hearing on the Motion on February 9, 2021. For the reasons set forth by the Court on the record

in its ruling on February 10, 2021, the Court has determined that the relief requested in the

Motion should be denied.

         ACCORDINGLY, IT IS HEREBY ORDERED THAT:

                  1.          The Motion is DENIED.

                  2.          Venue of this chapter 11 case shall remain in this District.




                                                              JOHN T. DORSEY
         Dated: February 11th, 2021                           UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware


DOCS_SF:105031.1 92203/001
